Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed June 9, 2022, claims 1, and 9 has been amended, claims 3, 5, 6, 11, 13, and 14 has been cancelled, claims 1, 2, 4, 7-10, 12, 15, and 16 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 4 paragraphs 2 -  page 8 (all), filed July 5, 2015, with respect to claims 1-3 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … The examiner recites paragraph 0046 of Kulesz in the rejection of claims 3 and 6. Kulesz is directed to a system for detecting anomalies using a series of nodes with sensors. In paragraph 0046, a node that detects an anomaly, such as detecting a specific substance, may request that a nearby second node to perform the same test. If the second node also detects the substance, then a signal may be sent to the emergency response system regarding the detected anomaly. There is no mention of cluster computing in Kulesz. Claim 1 is directed to a sensor system that includes sensors and a processor that may be part of a computing cluster. Cluster computing is where a number of processors act as a single computing entity. The members of the cluster run cluster computing software that allows them to act as a single computing entity where the data processing tasks are broken up among the processors and the processors have access to a common pull of data being processed. This is not taught by Kulesz. Kulesz just asks an adjacent sensor to run the same sensing test to see if it also senses the anomaly independently of the first sensor. In Kulesz there is no breaking up of the processing of sensor data across sensor systems. In Kulesz the same task or detecting the presence of a substance is carried out by both adjacent nodes. This is not the same as implementing cluster computing among the sensors. Accordingly, claims 1 and 9 are allowable over Kulesz. Further, neither Bronez nor Sharma cure these deficiencies of Kulesz. Therefore, claims 2, 4, 7, and 8 are allowable based upon their dependence on claim 1, and claims 10, 12, 15, and 16 are allowable based upon their dependence on claim 9.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Kulesz,  clearly teaches the broadly claimed limitations to run cluster computing software so that the processor is part of a distributed cluster computing platform including a plurality of other sensor devices (see para. 0046, the controller 70 of the first node 20 is programmed {run cluster computing software} to delay sending a general signal to the emergency response system 36 and the control and command center 37 until there is corroboration from a second node, see also para. 0047, each controller is programmed to determine whether or not it has a clear, available communication link to the emergency response system 36 and the control and command center 37. The controller 70 can be programmed to query the next nearest node 20 to test the link between the two nodes, see also para, 0048-0049, the controller 70 can be programmed so that it has a primary or first choice adjacent node, or alternatively the controller 70 can periodically query several of or all of its adjacent nodes to assess the then-current available paths along the links to reach the emergency response system 36 and the control and command center 37, or any other desired location, see also para. 0036, the nodes 20 contain controllers 70 that are preferably programmed to prioritize tasks so that important and time critical information will have a higher priority on network transfers than routine information transmittal. This assures that the most important information is instantly incorporated into the common network-based operational picture. Further, the system of the invention allows information with different sensitivities to be simultaneously stored and processed in an information system with users having different security clearances, authorizations, and needs to know, while preventing users from accessing information for which they are not cleared, do not have authorization, or do not have a need to know, see also para. 0041, the modeling software in the various controllers 70 of the affected nodes 20 are configured to reconcile differences associated with multiple computer-generated plume determinations); receive external cluster processing requests from one of the plurality of other sensor devices (see para. 0046,  when an anomaly has been detected based on a specific test by a specific sensor 60, then the controller 70 is programmed to send a signal to its next nearest nodes 20 (or to any number of nodes) for each of the analogous sensors 60 to conduct its own test for the detected substance, see also para. 0041, the controller 70 includes modeling software that enables the controller to predict movement and/or dispersion of hazardous material from an initial location where the hazardous material is detected to a subsequent, different location); perform external cluster processing requests (see para. 0046, the controller 70 of the first node 20 is programmed to delay sending a general signal to the emergency response system 36 and the control and command center 37 until there is corroboration from a second node. The ability of the system to view a disaster from any of several nodes is beneficial by giving the system different perspectives. Further, the controllers 70 is configured so that each controller, when an anomaly is detected, is programmed to collaborate with the controller of an adjacent node use information from the controller of the adjacent node in assessing a response to the anomaly, see also para. 0041, the controller 70 is programmed to analyze data from its associated sensors and form a prediction of a consequence of the data); and send external cluster processing results to the one of the plurality of other sensor devices (see para. 0046,  the controller is programmed to assess the relevant data available to it and then make a determination as to whether to send data in an unprocessed form or to process the information before sending information); and wherein processing the received sensor data includes sending cluster computing processing requests to other sensor devices of the plurality of other sensor devices to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the other sensor devices (see para. 0046, the controller is programmed to assess the relevant data available to it and then make a determination as to whether to send data in an unprocessed form or to process the information before sending information, see also para. 0047, the controller 70 is programmed to transmit data over a link to a different node, therefore,  the system of the invention includes a high level of reliability and survivability, in a particular aspect of the invention, when there is a failure of a part, or whole, of the local network, the controller is programmed to reconfigure itself to communicate with, and become a part of, another network within its communication range, see also para. 0048-0049, the controller 70 of the node is programmed to switch to at least one different mode of communication, i.e., via satellite 54 or hardwire 56, upon the detection of a failure of the primary mode of communication. In this respect, the network 12 has a self-healing capability, and a redundancy of communications links is provided and per para. 0049, the controllers 70 is programmed to send commands to adjacent and next nearest nodes. For example, each controller is programmed to send a command to run a specific test. The controllers is programmed to send a command to modify a threshold level for a test, or to send a command to transmit additional data. The controllers is programmed to send a command to change the frequency of a routine specific test, or to send a command to send the status of calibration of a sensor. Also, the controllers is programmed to send a command to change the transmittal rate of data, and is programmed to send a command to perform predictive analysis. Further, the controllers is programmed to send a command to become a data storage facility, and is programmed to send a command to query another node, clearly  Kulesz teaches sending cluster computing processing requests to other sensor devices of the plurality of other sensor devices to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the other sensor devices, see also para. 0053-0054).

	Under the broadest reasonable interpretation, the sensor device as disclosed by Kulesz, reads upon “receive sensor data from the plurality of sensors; process the received sensor data from the plurality of sensors; run cluster computing software so that the processor is part of a distributed cluster computing platform including a plurality of other sensor devices; receive external cluster processing requests from one of the plurality of other sensor devices; perform external cluster processing requests;  
send external cluster processing results to the one of the plurality of other sensor devices; and wherein processing the received sensor data includes sending cluster computing processing requests to other sensor devices of the plurality of other sensor devices to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the other sensor devices” as recites in the claim.


Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show: the processor is part of a distributed cluster computing platform , as recites in amended claim 1, line 6-7.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 4, 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kulesz et al. (US Pub. No.: 2004/012491).

As per claim 1, Kulesz disclose A sensor device (see Fig.1-3, para. 0028, a node 20), comprising: 
a plurality of sensors (see Fig.1-3, sensors 61-65 ) producing sensor data (see para. 0034-0035, a plurality of sensors, indicated generally at 60. The sensors illustrated include a sensor 61 for sensing chemical hazards, a sensor 62 for sensing biological hazards, a sensor 63 for sensing nuclear hazards, a sensor 64 for sensing radiological hazards, and a sensor 65 for sensing explosive hazards. Sensors for detecting the presence of other substances can be used); 
a storage device (see Fig.1-3, stored information kept in a memory device 71, para. 0039); 
a memory (see Fig.1-3, a memory device 71, para. 0039); 
a processor (see Fig.1-3, a controller 70) connected to the storage device and the memory (see para. 0036, 0039,  the controller 70 is any type of information processor, such as a computer, suitable for processing the information received from the sensors, and from external sources via the receiver 48, based on stored information kept in a memory device 71 associated with the controller 70), wherein the processor is configured to: 
receive sensor data from the plurality of sensors (see para. 0035, 0039, processing the information received from the sensors); 
process the received sensor data from the plurality of sensors (see para. 0036, 0039, processing the information received from the sensors); 
run cluster computing software so that the processor is part of a distributed cluster computing platform including a plurality of other sensor devices (see para. 0046, the controller 70 of the first node 20 is programmed {run cluster computing software} to delay sending a general signal to the emergency response system 36 and the control and command center 37 until there is corroboration from a second node, see also para. 0047, each controller is programmed to determine whether or not it has a clear, available communication link to the emergency response system 36 and the control and command center 37. The controller 70 can be programmed to query the next nearest node 20 to test the link between the two nodes, see also para, 0048-0049, the controller 70 can be programmed so that it has a primary or first choice adjacent node, or alternatively the controller 70 can periodically query several of or all of its adjacent nodes to assess the then-current available paths along the links to reach the emergency response system 36 and the control and command center 37, or any other desired location, see also para. 0036, the nodes 20 contain controllers 70 that are preferably programmed to prioritize tasks so that important and time critical information will have a higher priority on network transfers than routine information transmittal. This assures that the most important information is instantly incorporated into the common network-based operational picture. Further, the system of the invention allows information with different sensitivities to be simultaneously stored and processed in an information system with users having different security clearances, authorizations, and needs to know, while preventing users from accessing information for which they are not cleared, do not have authorization, or do not have a need to know, see also para. 0041, the modeling software in the various controllers 70 of the affected nodes 20 are configured to reconcile differences associated with multiple computer-generated plume determinations.);
receive external cluster processing requests from one of the plurality of other sensor devices;  (see para. 0046,  when an anomaly has been detected based on a specific test by a specific sensor 60, then the controller 70 is programmed to send a signal to its next nearest nodes 20 (or to any number of nodes) for each of the analogous sensors 60 to conduct its own test for the detected substance, see also para. 0041, the controller 70 includes modeling software that enables the controller to predict movement and/or dispersion of hazardous material from an initial location where the hazardous material is detected to a subsequent, different location); 
perform external cluster processing requests (see para. 0046, the controller 70 of the first node 20 is programmed to delay sending a general signal to the emergency response system 36 and the control and command center 37 until there is corroboration from a second node. The ability of the system to view a disaster from any of several nodes is beneficial by giving the system different perspectives. Further, the controllers 70 is configured so that each controller, when an anomaly is detected, is programmed to collaborate with the controller of an adjacent node use information from the controller of the adjacent node in assessing a response to the anomaly, see also para. 0041, the controller 70 is programmed to analyze data from its associated sensors and form a prediction of a consequence of the data); and 
send external cluster processing results to the one of the plurality of other sensor devices (see para. 0046,  the controller is programmed to assess the relevant data available to it and then make a determination as to whether to send data in an unprocessed form or to process the information before sending information);
	wherein processing the received sensor data includes sending cluster computing processing requests to other sensor devices of the plurality of other sensor devices to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the other sensor devices (see para. 0046, the controller is programmed to assess the relevant data available to it and then make a determination as to whether to send data in an unprocessed form or to process the information before sending information, see also para. 0047, the controller 70 is programmed to transmit data over a link to a different node, therefore,  the system of the invention includes a high level of reliability and survivability, in a particular aspect of the invention, when there is a failure of a part, or whole, of the local network, the controller is programmed to reconfigure itself to communicate with, and become a part of, another network within its communication range, see also para. 0048-0049, the controller 70 of the node is programmed to switch to at least one different mode of communication, i.e., via satellite 54 or hardwire 56, upon the detection of a failure of the primary mode of communication. In this respect, the network 12 has a self-healing capability, and a redundancy of communications links is provided and per para. 0049, the controllers 70 is programmed to send commands to adjacent and next nearest nodes. For example, each controller is programmed to send a command to run a specific test. The controllers is programmed to send a command to modify a threshold level for a test, or to send a command to transmit additional data. The controllers is programmed to send a command to change the frequency of a routine specific test, or to send a command to send the status of calibration of a sensor. Also, the controllers is programmed to send a command to change the transmittal rate of data, and is programmed to send a command to perform predictive analysis. Further, the controllers is programmed to send a command to become a data storage facility, and is programmed to send a command to query another node, clearly  Kulesz teaches sending cluster computing processing requests to other sensor devices of the plurality of other sensor devices to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the other sensor devices, see also para. 0053-0054).

As per claim 2, Kulesz disclose the sensor device of claim 1.

Kulesz further disclose wherein the processor is further configured to receive external sensor data and process the external sensor data (see para. 0046, ).

As per claim 4, Kulesz disclose the sensor device of claim 1.

Kulesz further disclose wherein the processor is further configured to connect to a new sensor added to the senor device and to receive data from the new sensor (see para. 0035, 0037, allows easy upgrading of existing sensors and instruments, and provides the ability to connect existing sensors to the system while allowing seamless integration of new sensors as they become available and certified for inclusion into the network. The network of the invention also allows for differentiated services for priority transfer of information).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz et al. (US Pub. No.: 2004/012491), and further in view of Sharma et al. (US Pub. No.: 2017/0277521).

As per claim 7, Kulesz disclose the sensor device of claim 1.

Kulesz however does not explicitly disclose wherein processing the received sensor data includes sending cluster computing processing requests to cloud resources to perform a portion of the processing of the external processing request and receiving cluster computing processing results from the cloud resources.

Sharma however disclose wherein processing received sensor data includes sending cluster computing processing requests to cloud resources  to perform a portion of the processing of the external processing request and receiving cluster computing processing results from the cloud resources (see Fig.4, Fig.2,  para. 0072-0076, 0078-0081, FIG. 4 shows a block diagram of an edge computing platform 406 typically running on an edge gateway or equivalent that is between sensors 409 and cloud 412. The edge computing platform enables deriving edge intelligence that is important for managing and optimizing industrial machines and other industrial Internet of things. Components of the edge gateway include the following: ingestion 421, enrichment 425, complex event processing (CEP) engine 429, applications 432, analytics through an expression language 435, and transport 438. The cloud can include edge provisioning and orchestration 443 and cloud and edge analytics and apps portability 446.).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein processing the received sensor data includes sending cluster computing processing requests to cloud resources to perform a portion of the processing of the external processing request and receiving cluster computing processing results from the cloud resources, as taught by Sharma, in the system of Kulesz, so as to use an edge intelligence platform  software-based solution based on fog computing concepts which extends data processing and analytics closer to the edge where the IoT devices reside. Maintaining close proximity to the edge devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. It also significantly reduces overall bandwidth requirements and the cost of managing widely distributed networks, see Sharma, paragraphs 12, 13.

As per claim 8, Kulesz disclose the sensor device of claim 1.

Kulesz however does not explicitly disclose wherein performing the external processing requests include sending cluster computing processing requests to cloud resources to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the cloud resources. 

Sharma however disclose wherein performing the external processing requests include sending cluster computing processing requests to cloud resources to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the cloud resources (see Fig.5, Fig.6, para. 0083-0093, the edge manager connects to cloud 412, and in particular to a cloud manager 552. The cloud manager is connected to a proxy for customer identity and access management (IAM) 555 and user interface console 558, which are also in the cloud. There are also apps 561 accessible via the cloud. Identity and access management is the security and business discipline that enables the right individuals to access the right resources at the right times and for the right reasons., see also Fig.6, para. 0094-0098).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein performing the external processing requests include sending cluster computing processing requests to cloud resources to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the cloud resources, as taught by Sharma, in the system of Kulesz, so as to use an edge intelligence platform  software-based solution based on fog computing concepts which extends data processing and analytics closer to the edge where the IIoT devices reside. Maintaining close proximity to the edge devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance, faster response times, and more effective maintenance and operational strategies. It also significantly reduces overall bandwidth requirements and the cost of managing widely distributed networks, see Sharma, paragraphs 12, 13.

As per claim 9, claim 9 is rejected the same way as claim 1.
As per claim 10, claim 10 is rejected the same way as claim 2.
As per claim 12, claim 12 is rejected the same way as claim 4.

As per claim 15, claim 15 is rejected the same way as claim 7.
As per claim 16, claim 16 is rejected the same way as claim 8.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bronez et al. (US Pub. No.: 2007/239862).

As per claim 1, Bronez disclose A sensor device (see Fig.1-4, node A 112), comprising: 
a plurality of sensors producing sensor data (see Fig.4, para. 0056-0057, sensors 460); 
a storage device (see Fig.4,  rule set block 440 includes a rule set file for defining actions based
 on different network conditions, device conditions, see para. 0058); 
a memory (see Fig.4,  rule set block 440 includes a rule set file for defining actions based on different network conditions, device conditions, see para. 0058); 
a processor connected to the storage device and the memory (see Fig.4, para. 0057, rules engine 
410 represents the processor of system 400 for processing the data and for specifying one or more actions to be performed on the data according to a pre-determined rule set.), 
wherein the processor is configured to: 
receive sensor data from the plurality of sensors (see Fig.3, para. 0032, Process flowchart 300 begins in step 310, which includes receiving data for processing at a device in a network. In an embodiment, the device may be a wireless node having wireless communication capabilities. In another embodiment, the device may have data sensing capabilities. For example, the device may include a radar sensor, a camera sensor, or a trip wire sensor. In another embodiment, the device may have data processing capabilities); 
process the received sensor data from the plurality of sensors (see Fig. 3, para. 0033-0039, step 
320- step 330 includes determining network conditions of the network. In an embodiment, network conditions comprise several parameters including network traffic conditions, network load conditions, and network connectivity conditions. Network conditions are not limited to the parameters mentioned herein and embodiments of the present invention can be readily extended to account for other network related conditions); 
	run cluster computing software so that the processor is part of a distributed cluster computing platform including a plurality of other sensor devices (see  Fig.1, para. 0022-0032, FIG. 1 illustrates an example wireless sensor network. In the example of FIG. 1, a large number of wireless sensor nodes are spread over a sensor field 110. Sensor field 110 may be a terrain not accessible to a human user, for example. Through wireless connections, the nodes self-configure into a network and may transmit sensed events data to each other or to a sink node 122 located outside the sensor field. Sink node 122 may be a user node of the network or a base station node that relays the received information to a user of the network. In the example of FIG. 1, node A 112 disseminates information to its neighbor nodes B 114, C 116, D 118, and E 120, perhaps for cooperative processing. In turn, node B 114 may disseminate the information to its neighbor nodes, perhaps to alert them to an oncoming target or event);
receive external cluster processing requests (see para. 0040-0048, data processing and/or dissemination methods at the device are affected by the transmit/receive capabilities of the device. In an embodiment, the device transmission range may determine the nature of routes used by the device to forward data through the network, and consequently govern the type of data dissemination methods used by the device. For example, the device transmission range may determine whether a node has a direct link to the sink node, and as a result determines whether a multihop (store and forward) or a direct unicast dissemination approach is used by the node);
perform external cluster processing requests (see para. 0048-0051, step 350 includes selecting one or more actions to be performed on the received data according to a pre-determined rule set. The pre-determined rule set defines actions to be performed on the received data based on the data characteristics, the network conditions, and/or the device conditions as described above. In an embodiment, the rule set at one device in the network is independent of rule sets at other devices in the network and are configured independently of each other); 
and send external cluster processing results (see para. 0052, the one or more actions include data processing and/or dissemination of the received data as described above. In another embodiment, the actions comprise actions to trigger other actions at the device or at another device in the network. This is illustrated in the example of FIG. 2, where a first node A 202, equipped with a trip wire sensor 204, triggers a second node B 206, equipped with a camera 208, to take a picture of a target 212. In the example of FIG. 2, target 212 represents a stimulus for node A, which upon detection of target 212 processes the generated sensor data and transmits a data packet 210 to node B 206 to trigger the taking of the picture, see also para. 0022-0031);
wherein processing the received sensor data includes sending cluster computing processing requests to other sensor devices of the plurality of other sensor devices to perform a portion of the processing of the received sensor data and receiving cluster computing processing results from the other sensor devices (see Fig.3, para. 0032-0035, the device have the ability to transmit a plurality of data types such as audio and video, for example. In an embodiment, step 310 is achieved by the device receiving data from a neighboring wireless node. In another embodiment, step 310 is achieved by receiving data generated at the device itself using a sensor of the device and per para. 0034, according to the determined data type, different processing and/or dissemination methods may be used. For example, in a target tracking application, sensor data received from multiple sensors in response to a common event in the network may be fused at an intermediate sensor node before forwarding the data to the sink node. This type of fusion may not be applicable in the case of audio data type, for example. On the other hand, data of audio type may have higher QOS requirements than image data in certain applications, for example, and thus each data type may be disseminated using a different data dissemination approach, see also para. 0046-0052, step 350 includes selecting one or more actions to be performed on the received data according to a pre-determined rule set. The pre-determined rule set defines actions to be performed on the received data based on the data characteristics, the network conditions, and/or the device conditions as described above. In an embodiment, the rule set at one device in the network is independent of rule sets at other devices in the network and are configured independently of each other. In another embodiment, the rule set is configurable without the need for recompiling. For example, the rule set may be configured using a human readable language such as XML).

As per claim 9, claim 9 is rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nedeltchev et al. (US Pub. No.: 2018/0007115).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469